Case 2:20-cv-11735-MCS-AGR Document 1-3 Filed 12/29/20 Page 1 of 7 Page ID #:83




                            EXHIBIT 3
            Case 2:20-cv-11735-MCS-AGR Document 1-3 Filed 12/29/20 Page 2 of 7 Page ID #:84

                                 State of California                                                  S
                                    Secretary of State
                              Statement of Information                                                                          FK64216
              (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                               FILED
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                  In the office of the Secretary of State
1. CORPORATE NAME                                                                                                        of the State of California
WAVE PLASTIC SURGERY CENTER INC.

                                                                                                                              MAR-24 2017


2. CALIFORNIA CORPORATE NUMBER
                                               C3198229                                                                   This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                CITY                            STATE        ZIP CODE
3680 WILSHIRE BLVD. #202, LOS ANGELES, CA 90010
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                           CITY                            STATE        ZIP CODE
3680 WILSHIRE BLVD. #202, LOS ANGELES, CA 90010
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                    CITY                            STATE        ZIP CODE


7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
     PETER G LEE       3680 WILSHIRE BLVD. #202, LOS ANGELES, CA 90010
8.    SECRETARY                                ADDRESS                                            CITY                            STATE        ZIP CODE
     PETER G LEE       3680 WILSHIRE BLVD. #202, LOS ANGELES, CA 90010
9.    CHIEF FINANCIAL OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
     PETER G LEE       3680 WILSHIRE BLVD. #202, LOS ANGELES, CA 90010
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE
 PETER G LEE           3680 WILSHIRE BLVD. #202, LOS ANGELES, CA 90010
11. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE


12. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS [Note: The person designated as the corporation's agent MUST have agreed to act in that capacity prior to the designation.]
 JULIE KIM
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                           STATE        ZIP CODE
 3680 WILSHIRE BLVD. #202, LOS ANGELES, CA 90010
Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 MEDICAL
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
03/24/2017             JULIE KIM                                                   ADMINISTRATOR
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                           TITLE                                SIGNATURE
SI-200 (REV 01/2013)                                                     Page 1 of 1                                       APPROVED BY SECRETARY OF STATE
            Case 2:20-cv-11735-MCS-AGR Document 1-3 Filed 12/29/20 Page 3 of 7 Page ID #:85

                                 State of California                                             S
                                    Secretary of State
                              Statement of Information                                                                  G737068
              (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                        FILED
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                           In the office of the Secretary of State
1. CORPORATE NAME                                                                                                 of the State of California
WAVE PLASTIC SURGERY CENTER ARCADIA, INC.

                                                                                                                       JUN-19 2019


2. CALIFORNIA CORPORATE NUMBER
                                               C3911364                                                            This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                          CITY                           STATE        ZIP CODE
400 N. SANTA ANITA AVE., ARCADIA, CA 91006
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                     CITY                           STATE        ZIP CODE
400 N. SANTA ANITA AVE., ARCADIA, CA 91006
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                              CITY                           STATE        ZIP CODE
ACCOUNTING DEPARTMENT                  3070 BRISTOL ST. #610, COSTA MESA, CA 92626
7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                ADDRESS                                       CITY                           STATE        ZIP CODE
     PETER G LEE       3689 WILSHIRE BLVD., STE 207, LOS ANGELES, CA 90010
8.    SECRETARY                               ADDRESS                                       CITY                           STATE        ZIP CODE
     PETER G LEE       3689 WILSHIRE BLVD., STE 207, LOS ANGELES, CA 90010
9.    CHIEF FINANCIAL OFFICER/                ADDRESS                                       CITY                           STATE        ZIP CODE
     PETER G LEE       3689 WILSHIRE BLVD., STE 207, LOS ANGELS, CA 90010
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE
 PETER G LEE           3689 WILSHIRE BLVD., STE 207, LOS ANGELES, CA 90010
11. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


12. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
 PETER G LEE
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                    STATE        ZIP CODE
 3689 WILSHIRE BLVD., STE 207, LOS ANGELS, CA 90010
Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 PHYSICIAN OFFICE
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
06/19/2019             PETER G LEE                                            CEO
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                      TITLE                              SIGNATURE
SI-200 (REV 01/2013)                                                 Page 1 of 1                                    APPROVED BY SECRETARY OF STATE
            Case 2:20-cv-11735-MCS-AGR Document 1-3 Filed 12/29/20 Page 4 of 7 Page ID #:86

                                 State of California                                             S
                                    Secretary of State
                              Statement of Information                                                                  G739370
              (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                        FILED
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                           In the office of the Secretary of State
1. CORPORATE NAME                                                                                                 of the State of California
WAVE PLASTIC SURGERY CENTER IRVINE, INC.

                                                                                                                       JUN-20 2019


2. CALIFORNIA CORPORATE NUMBER
                                               C3911527                                                            This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                          CITY                           STATE        ZIP CODE
2700 ALTON PARKWAY STE 231, IRVINE, CA 92606
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                     CITY                           STATE        ZIP CODE
2700 ALTON PARKWAY STE 231, IRVINE, CA 92606
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                              CITY                           STATE        ZIP CODE
ACCOUNTING DEPARTMENT                  3070 BRISTOL ST. # 610, COSTA MESA, CA 92626
7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                ADDRESS                                       CITY                           STATE        ZIP CODE
     PETER G LEE       3680 WILSHIRE BLVD STE207, LOS ANGELS, CA 90010
8.    SECRETARY                               ADDRESS                                       CITY                           STATE        ZIP CODE
     PETER G LEE       3680 WILSHIRE BLVD STE207, LOS ANGELS, CA 90010
9.    CHIEF FINANCIAL OFFICER/                ADDRESS                                       CITY                           STATE        ZIP CODE
     PETER G LEE       3680 WILSHIRE BLVD STE207, COSTA MESA, CA 90010
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE
 PETER G LEE           3680 WILSHIRE BLVD STE207, COSTA MESA, CA 90010
11. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


12. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
 PETER G LEE
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                    STATE        ZIP CODE
 3680 WILSHIRE BLVD STE207, LOS ANGELES, CA 90010
Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 PHYSICIAN OFFICE
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
06/20/2019             PETER G LEE                                            CEO
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                      TITLE                              SIGNATURE
SI-200 (REV 01/2013)                                                 Page 1 of 1                                    APPROVED BY SECRETARY OF STATE
            Case 2:20-cv-11735-MCS-AGR Document 1-3 Filed 12/29/20 Page 5 of 7 Page ID #:87

                                 State of California                                             S
                                    Secretary of State
                              Statement of Information                                                                  G737397
              (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                        FILED
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                           In the office of the Secretary of State
1. CORPORATE NAME                                                                                                 of the State of California
WAVE PLASTIC SURGERY CENTER R. H., INC.

                                                                                                                       JUN-19 2019


2. CALIFORNIA CORPORATE NUMBER
                                               C3911528                                                            This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                          CITY                           STATE        ZIP CODE
18435 COLIMA ROAD, ROWLAND HEIGHTS, CA 91748
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                     CITY                           STATE        ZIP CODE
18435 COLIMA ROAD, ROWLAND HEIGHTS, CA 91748
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                              CITY                           STATE        ZIP CODE
ACCOUNTING DEPARTMENT                  3070 BRISTOL ST. # 610, COSTA MESA, CA 92626
7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                ADDRESS                                       CITY                           STATE        ZIP CODE
     PETER G LEE       3680 WILSHIRE BLVD STE207, LOS ANGELES, CA 90010
8.    SECRETARY                               ADDRESS                                       CITY                           STATE        ZIP CODE
     PETER G LEE       3680 WILSHIRE BLVD STE207, LOS ANGELES, CA 90010
9.    CHIEF FINANCIAL OFFICER/                ADDRESS                                       CITY                           STATE        ZIP CODE
     PETER G LEE       3680 WILSHIRE BLVD STE207, LOS ANGELES, CA 90010
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE
 PETER G LEE           3680 WILSHIRE BLVD STE207, LOS ANGELES, CA 90010
11. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


12. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
 PETER G LEE
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                    STATE        ZIP CODE
 3680 WILSHIRE BLVD STE207, LOS ANGELES, CA 90010
Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 PHYSICIAN OFFICE
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
06/19/2019             PETER G LEE                                            CEO
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                      TITLE                              SIGNATURE
SI-200 (REV 01/2013)                                                 Page 1 of 1                                    APPROVED BY SECRETARY OF STATE
Case 2:20-cv-11735-MCS-AGR Document 1-3 Filed 12/29/20 Page 6 of 7 Page ID #:88

                 California Secretary of State
                 Electronic Filing


 Corporation - Statement of Information
                             Entity Name:          WAVE PLASTIC SURGERY
                                                   CENTER SAN FRANCISCO, INC.

                      Entity (File) Number:        C4118826
                                      File Date:   06/02/2020
                                   Entity Type:    Corporation
                                   Jurisdiction:   CALIFORNIA
                               Document ID:        GF99422

 Detailed Filing Information

 1. Entity Name:                                        WAVE PLASTIC SURGERY CENTER
                                                        SAN FRANCISCO, INC.

 2. Business Addresses:
     a. Street Address of Principal
        Office in California:                           450 SUTTER ST. #1900, 1918,
                                                        SAN FRANCISCO, California 94108
                                                        United States of America

     b. Mailing Address:                                3070 Bristol St #610
                                                        Costa Mesa, California 92626
                                                        United States of America


     c. Street Address of Principal
        Executive Office:                               450 SUTTER ST. #1900, 1918,
                                                        SAN FRANCISCO, California 94108
                                                                                                   Document ID: GF99422

                                                        United States of America
 3. Officers:

     a. Chief Executive Officer:                        Peter G Lee
                                                        3070 Bristol St #610
                                                        Costa Mesa, California 92626
                                                        United States of America
     b. Secretary:                                      Peter G Lee
                                                        3070 Bristol St #610
                                                        Costa Mesa, California 92626
                                                        United States of America
           Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.
Case 2:20-cv-11735-MCS-AGR Document 1-3 Filed 12/29/20 Page 7 of 7 Page ID #:89

                  California Secretary of State
                  Electronic Filing


 Officers (cont'd):
     c. Chief Financial Officer:                          Peter G Lee
                                                          3070 Bristol St #610
                                                          Costa Mesa, California 92626
                                                          United States of America

 4. Director:                                             Peter G Lee
                                                          3070 Bristol St #610
                                                          Costa Mesa, California 92626
                                                          United States of America
     Number of Vacancies on the Board of
     Directors:                                           0

 5. Agent for Service of Process:                         Afi Moghani
                                                          3070 Bristol St. #610
                                                          Costa Mesa, California 92626
                                                          United States of America
 6. Type of Business:                                     PHYSICIAN OFFICE




     By signing this document, I certify that the information is true and correct and that I am authorized by
     California law to sign.




     Electronic Signature:   Afi moghani

                                                                                                                Document ID: GF99422

             Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.
